Citation Nr: 1448285	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-38 838	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to June 1994 and from December 2004 to January 2006.  He has subsequent National Guard duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Roanoke, VA, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
An August 2011 rating decision noted that the grant for service connection for "sleep apnea and asthma (claimed as bronchitis)" was a full grant of the benefits sought on appeal.  However, the Veteran specifically claimed service connection for bronchitis and indicated in a February 2012 statement that the issue of entitlement to service connection for bronchitis should still be considered as on appeal.  As such, the Board finds that the issue of entitlement to service connection for bronchitis is still on appeal before the Board.

In December 2008, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in June 2013, he withdrew his hearing request.

In July 2013, the Board remanded the case for further development.

In June 2014, the RO issued a rating decision granting service connection for GERD, rhinitis, and left ear hearing loss, which had previously been on appeal after being denied by the RO's January 2008 rating decision.  As the Veteran has not appealed the rating or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's current bronchitis had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bronchitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bronchitis.

To establish service connection on a direct basis, the evidence must show (1) an in-service incurrence or aggravation of a disease or injury; (2) a current disability; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

As to the first requirement, service treatment records show that bronchitis was shown during periods of active duty in April 1994 and October 2005.

As to the second requirement, a June 2014 VA examiner opined that bronchitis, asthma, and sleep apnea limit the Veteran's pulmonary function.  The examiner's opinion implies that bronchitis was present during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to the third requirement, a May 2011 VA examiner opined that the Veteran's current asthma is a continuation of the bronchitis incurred in service.  Private and VA medical records agree that the Veteran has a history of recurrent bronchitis since service.  The June 2014 VA examiner indicated that asthma and bronchitis currently limit the Veteran's pulmonary function.

The Board finds that the Veteran's current bronchitis is related to his bronchitis in service; thus, it had its onset in service.

While service connection for bronchitis is warranted, the Board notes that disabilities rated under, inter alia, Diagnostic Codes 6600 (bronchitis), 6602 (asthma), and 6847 (sleep apnea) will be assigned a single rating based on the predominant disability.  See 38 CFR 4.96 (2014).  The Veteran is already in receipt of compensation for asthma and sleep apnea.  Additionally, bronchitis and asthma use the same rating criteria.  However, the Board concludes that service connection for the specific disability of bronchitis is nonetheless warranted.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability"). 


ORDER

Service connection for bronchitis is warranted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


